By the Court,
Paine, J.
We think the note on which this suit is brought must be held void for uncertainty. The first part of it is a good note for the payment of money ; but enough appears after that, to show that the parties did not intend to make a contract for the absolute payment of money, but that *609it was intended to make some sort of a contract for payment by building a sidewalk; but what that contract was, it is impossible to ascertain. It presents a case of incurable uncertainty. Not all the aids to interpretation, nor the light of surrounding circumstances, can reveal the idea intended to be conveyed by the party who used these words and figures.
The only question then, is whether the first clause should be enforced as an absolute note for the payment of money, regardless of all that appears after it. We think not. It is the same in principle as though a bond had been drawn with an unintelligible condition. The first part would be plain enough as an unconditional obligation to pay money, but enough appearing to show that the parties did not intend to make such a contract, it would be doing violence to their intention to enforce it as such. If enough did not appear to show that the uncertain part was designed as a qualification or limitation of the certain, perhaps the latter might be enforced alone. But where that does appear, the whole must fall.
The judgment is reversed, with costs, and the cause remanded for a new trial.